Citation Nr: 1814880	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a bilateral foot, calf, and leg swelling and pain disorder, to include as secondary to claimed degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for DDD of the lumbar spine, to include as secondary to claimed left foot and left leg swelling and pain.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder.

4.  Entitlement to service connection for a heart or chest pain disorder, to include as secondary to service-connected anxiety disorder.

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected anxiety disorder.

6.  Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder.

7.  Entitlement to service connection for urinary incontinence.

8.  Entitlement to service connection for prostate cancer, status post lymphadectomy and prostatectomy.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to a temporary total evaluation based on treatment for a service-connected disability.

11.  Entitlement to compensation under 38 U.S.C. 1151 for atrophy, muscle pain, weakness, myopathy, hypertension, chest pains, foot condition, a back condition, a digestive condition, and sleep apnea.

12.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael D.J. Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and from May 1990 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, July 2009, July 2014, and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C., at which time he raised issue of whether he was unemployable due to his service-connected disabilities.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the increased rating claim issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the Veteran asserts in an April 2009 letter with the subject of "Clear Unmistakable Evidence [CUE]" (brackets in original) that he "was given a '0' percent rating [notwithstanding] Clear Unmistakable Evidence that I was taking medication (psychotropic medication) prescribe [sic] from MacDill Air Force Base back during [July 1992]."  (Emphasis and parentheses in original.)  The Board does not construe this as a claim for CUE in a prior final rating decision because the Veteran is merely using that phrase to mean that he was clearly taking psychotropic medications in July 1992.  Moreover, the Veteran was never assigned a noncompensable (i.e., zero percent) rating for his service-connected anxiety disorder; rather, in the March 2008 rating decision on appeal the RO assigned a 10 percent disability rating effective as of the September 11, 2007 date of his claim to reopen.  Therefore, to the extent that the Veteran believes that he was assigned a disability rating of zero percent in a prior final rating decision, he is mistaken as a matter of fact.  Consequently, the Board does not construe the Veteran's April 2009 letter as a claim of CUE in any prior final rating decision.

In January 2014, the Board remanded the case for further development.  

In November 2015, the RO issued granted service connection for tension headaches.  As such, this issue is no longer before the Board.  In May 2016, the RO increased the rating for the Veteran's anxiety disorder to 30 percent effective September 11, 2007, the date service connection was granted.

In December 2017, in accordance with 38 U.S.C. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which the Veteran did that same month.

The issues of entitlement to service connection for DDD of the lumbar spine, to include as secondary to claimed left foot and left leg swelling and pain; a bilateral foot, calf, and leg swelling and pain disorder, to include as secondary to claimed DDD of the lumbar spine; urinary incontinence; prostate cancer status post lymphadectomy and prostatectomy, and erectile dysfunction; entitlement to a temporary total evaluation based on treatment for a service-connected disability; and entitlement to compensation under 38 U.S.C. 1151 for atrophy, muscle pain, weakness, myopathy, hypertension, chest pains, foot condition, a back condition, and digestive condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by the Veteran's service-connected anxiety.

2.  A heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by the Veteran's service-connected anxiety.

3.  Sleep apnea had its onset in service.

4.  Throughout the pendency of the appeal, anxiety disorder has been productive of occupational and social impairment due to reduced reliability and productivity due to depressed mood, anxiety, panic attacks, irritability, restlessness, excessive worry, difficulty making decisions, hyper alertness, depression, fatigue, difficulty concentrating, sleep disturbance, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, occasional neglect of personal appearance and hygiene, and memory impairment.

5.  The Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a heart or chest pain disorder have not been met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.  Sleep apnea was incurred in service.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

4.  Effective September 11, 2007, the criteria for an initial rating of 50 percent for anxiety disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2017).

5.  The criteria for entitlement to TDIU are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, coronary artery disease are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

The Veteran seeks service connection for hypertension, which he contends is directly related to service and caused or aggravated by his service-connected anxiety disorder.

Hypertension must be shown by diastolic blood pressure predominately above 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Service treatment records show that that diastolic blood pressure was as high as 80 mm.  Upon separation from service, the Veteran reported a history of chest pain and high blood pressure and the examining clinician noted borderline blood pressure.  See Separation examination (June 1992).

Shortly after separation from service, a VA physician noted that diastolic pressure was as high as 85mm.  The clinician ruled out labile hypertension but advised the Veteran to return to the clinic to monitor his blood pressure.  See VA treatment record (November 24, 1993).  Throughout 1994, the Veteran's diastolic pressure ranged from 80 to 82 mm.  See, e.g., VA treatment record (February 17, 1994).  In 1997, the Veteran's blood pressure was 130/90.  See VA treatment record (September 16, 1997).

In 2007, a VetCenter doctor noted that the Veteran has experienced increased physical and psychological stress, frequent headaches, cardiac problems, difficulty sleeping, abnormal EKG, elevated blood pressure since an in-service assault that resulted in congressional complaint, Inspector General investigation, and subsequent burglarization of his home, which he believes was reprisal.  See Letter (August 17, 2007).

The Veteran was initially diagnosed and treated for hypertension in 2008.  See, e.g., VA treatment record (October 6, 2008).

In June 2015, a VA examiner opined that the Veteran's current hypertension is not related to service, to include elevated blood pressure levels.  The rationale was that hypertension was not diagnosed until more than a decade after service.  The examiner explained that the Veteran's elevated in-service blood pressure levels did not rise to the level of hypertension and are not unusual given the involuntary nature of his separation.

In December 2017, a VA medical expert opined that the Veteran's heart disorder is not related to service.  He explained that hypertension did not manifest until 2008, when the Veteran experienced persistent blood pressure readings of more than 90mm.  He further explained that the evidence does not show a link between the persistent high readings in 2008 and the Veteran's in-service blood pressure readings.  The examiner further noted that a VA study on heart failure and psychiatric disorders is not applicable as the Veteran has not experienced heart failure.  Lastly, he explained that the Veteran's anxiety disorder does not aggravate his hypertension as such has been well-controlled and there is no evidence of hypertensive complications.

The Veteran contends that the VA medical expert failed to address: service treatment records noting high blood pressure; recent cardiology treatment records noting high cholesterol and inflammation from physiological stress; medical journals linking hypertension, heart disease, and psychiatric disorders.  The Veteran also submitted medical literature showing that psychiatric disorders can cause stress, which can lead to heart disease.  See Statement and attachments (December 7, 2017).

The Board finds that is competent to speak on matters such as possible symptomatology, to include dizziness or headaches, as well as having been told he has elevated blood pressure.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran lacks the requisite education, training, and experience needed to self-diagnose hypertension or render an opinion as to its etiology. Accordingly, the only competent evidence related to the nature and etiology of the Veteran's hypertension is the VA medical opinions rendered in June 2015 and December 2017.

The Board finds the June 2015 and December 2017 medical opinions that the Veteran's current hypertension is not related to service or his service-connected anxiety are highly probative as they are based upon interview with the Veteran and review of the medical evidence.  Additionally, while the Veteran may invoke an accepted medical treatise in order to establish the required nexus, the Board finds that the treatises submitted are unpersuasive.  As explained by the December 2017 medical expert, they are not relevant given the nature of his current heart disorder. See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  The Board further finds that the Veteran's contention that the December 2017 medical expert erroneously failed to address elevated in-service blood pressure readings lacks merit as the expert specifically address such, noting that the Veteran did not meet the criteria for hypertension until 2008.  The Board also finds that the Veteran's contention that the expert erroneously failed to address the Veteran's current cardiology records lacks merit as there is no explanation as to how such records are probative to the etiology of the Veteran's hypertension.  In sum, the Board finds that the June 2015 and December 2017 VA medical opinions provide adequate bases to decide the Veteran's claim.

The Board acknowledges the August 2007 VetCenter letter, but finds that such is not probative as to whether the Veteran's hypertension is related to service or a service-connected disability as it is, in essence, a report of the Veteran's medical history.  In this regard, while the doctor indicated that the Veteran has experienced elevated blood pressure since service, the doctor did not establish a nexus linking such to the current hypertension.  Indeed, the June 2015 VA examiner also acknowledged that the Veteran had elevated blood pressure since service, but stated that such is not necessarily related to service.  Without a clear finding as to the etiology of the Veteran's hypertension, the August 2007 VetCenter letter neither supports or opposes the Veteran's claim.

Absent any competent evidence against the June 2015 and December 2017 VA medical opinions, the Board finds  that the preponderance of the evidence is against the claim for service connection for hypertension, to include as secondary to  service-connected anxiety; there is no doubt to be resolved; and service connection for hypertension is not warranted.

A Heart or Chest Pain Disorder

The Veteran seeks service connection for a heart or chest pain disorder, which he contends is directly related to service and caused or aggravated by his service-connected anxiety disorder.

Service treatment records show systolic murmur (STR, December 15, 1981) and that the Veteran reported a history of chest pain on separation from service; however, clinical evaluation of the heart, to include electrocardiogram, was normal on separation from service.  See Separation examination (June 1992).

On VA examination in August 1992, the Veteran gave a history of nonexertional chest pain, but the examiner found that the heart was normal.  Shortly thereafter, a VA clinician noted that the Veteran's chest pain was a symptom of his anxiety; noting that the Veteran did not have hypertension or coronary artery disease.  See VA treatment record (November 9, 1992).

Since the Veteran filed the claim on appeal, he has been diagnosed with left ventricular hypertrophy (PTR, May 12, 2010) and diastolic heart disease (VA treatment record, September 30, 2014).

In June 2015, a VA examiner opined that the Veteran's in-service chest pain was a symptom of his anxiety, not a separate service-connected disability.  The examiner explained that such is a common symptom of anxiety.

In December 2017, a VA medical expert opined that the Veteran's current diastolic heart disease and mild left ventricular hypertrophy are due to his nonservice-connected hypertension.  The examiner explained that diastolic heart disease and mild left ventricular hypertrophy are not otherwise related to service as they did not manifest until more than 17 years after separation.  The examiner further opined that the Veteran's anxiety disorder does not cause or aggravate his heart disorder.  The examiner explained that the medical evidence shows no decline or deterioration of the heart, and thus, opposes the notion of aggravation.  The expert reviewed the VA study showing that veterans with psychiatric disorders have an increased risk of developing heart failure, and determined that it did not support secondary service connection.  The expert explained that the article is not relevant to the Veteran as he has not had heart failure.  The expert further explained that the study makes no evidence of hypertension, the cause of the Veteran's heart disability.

The Board finds that while the Veteran is competent to report symptoms such as chest pain, he, as a lay person, lacks the requisite education, training, and experience needed to self-diagnose diastolic heart disease and mild left ventricular hypertrophy or render an opinion as to their etiology.  See Davidson, 581 F.3d 1313.  Accordingly, the only competent evidence related to the nature and etiology of the Veteran's heart disorder is the VA medical opinions rendered in June 2015 and December 2017.

The Board finds the June 2015 and December 2017 medical opinions that the Veteran's current diastolic heart disease and mild left ventricular hypertrophy  are not related to service or his service-connected anxiety are highly probative as they are based upon interview with the Veteran and review of the medical evidence.

Absent any competent evidence against the June 2015 and December 2017 VA medical opinions, the Board finds that the preponderance of the evidence is against the claim for service connection for a heart disorder, to include diastolic heart disease and mild left ventricular hypertrophy, both directly or secondarily related to his service-connected anxiety disorder; and service connection for a heart disorder is not warranted.

Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea, which he contends is directly related to service and caused or aggravated by his service-connected anxiety disorder.  See, e.g., Statement (June 2009).  Two service members reported that during service, they regularly witnessed the Veteran snoring loudly and gasping for air in his sleep. See Statements (January 15, 2010; March 10, 2010).

On VA examination in August 1992, the Veteran continued his report of trouble sleeping, and the examiner diagnosed anxiety.

In April 2009, the Veteran was diagnosed with severe sleep apnea by polysomnogram following sleep consult that noted snoring, overweight, and hypertension.  See VA treatment record (February 6, 2009; April 8, 2009).

In June 2015, a VA examiner opined that addressed the Veteran's report of trouble sleeping since service, but continued the opinion that his sleep apnea is not related to service.  The examiner explained that the Veteran's sleep apnea is more likely related to obesity, which is the leading cause of sleep apnea.  The examiner that the fact that the Veteran's sleep apnea was initially diagnosed many years after separation from service further weights against a nexus to service.  Finally, the examiner noted that there is no clinical information linking anxiety to sleep apnea.

In July 2015, a VA examiner opined that it is less likely as not that the Veteran's current sleep apnea is related to or had onset in service.  The rationale was that the trouble sleeping noted during service in 1992 is not in and of itself indicative of sleep apnea and that symptoms and diagnosis of sleep apnea came much later, in 2009.  The examiner further opined that it is not likely that the Veteran's sleep apnea was aggravated beyond the natural progress of the disease by his service-connected anxiety.  The rationale was that medical literature indicates that obesity is the number one cause of sleep apnea and that there is no clinical information to indicate that anxiety would cause aggravation of sleep apnea.

The Board finds that all three elements of service connection are established by the competent, credible lay evidence of record.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The Veteran has a current diagnosis of sleep apnea.  Additionally, the Veteran and two service members provided competent, credible evidence of sleep apnea symptoms in and since service.  See, e.g., Statements (January 15, 2010; March 10, 2010).  Indeed, the Veteran and his fellow service members are competent to report the onset and continuation of his symptoms and the Board finds their testimony credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the VA examiners' opinions that the Veteran's sleep apnea is not related to service, but finds that such are not adequate as they are predicated largely upon the absence of sleep apnea symptoms beyond trouble sleeping prior to 2009 and neither examiner addressed the competent, credible lay evidence of symptoms, such as snoring and gasping for air while sleeping, since service.  Notwithstanding the inadequacies of the VA medical opinions of record, the Board finds that as the evidence sufficiently establishes that the Veteran's sleep apnea had onset in service, service connection is warranted.  See Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

Anxiety Disorder

The Veteran seeks an in initial disability rating in excess of 30 percent for an anxiety disorder.

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2016).

Under Diagnostic Code 9400, the criteria for a 30 percent rating include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.

A 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Historically, the Veteran submitted a service connection claim for a psychiatric disorder in September 2009.

On VA examination in January 2008, the Veteran reported depression and anxiety since service and that he had been employed as a medical clerk for the past 10 years.  The examiner diagnosed anxiety and opined that it is not severe enough to interfere with the Veteran's social or occupational functioning.

The Veteran contends that the January 2008 VA examiner did not adequately report his symptoms.  See Board hearing (June 2012).  Indeed, the Board finds that the examination, which was performed to address the etiology of the Veteran's psychiatric disorder, provides limited details regarding the symptoms and severity of the Veteran's anxiety.  Given the lack of detail, the examination is afforded limited probative value.

During the June 2012 Board hearing, the Veteran reported that his anxiety had worsened since his January 2008 VA examination.  The Veteran described weekly panic attacks, difficulty with relationships, that he has no friends, and difficulty with personal hygiene; he denied suicidal ideation.  He explained that while he remains employed and is not in jeopardy of losing his job, he receives special accommodations, to include modifying his schedule to allow breaks when he becomes emotionally upset.  See also VA examination (February 2015).

On VA examination in December 2012, the Veteran report anxiety, irritability, restlessness, excessive worry, difficulty making decisions, hyper alertness, depression, fatigue, difficulty concentrating, sleep disturbance, avoidance, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, neglect of personal appearance and hygiene (reports that he must occasionally be reminded to attend to his hygiene); and occasional memory impairment.  The Veteran described his symptoms as moderate and denied suicidal ideation.

On VA examination in February 2015, the Veteran reported and a continuation of the symptoms noted on the December 2012 VA examination and that he remained employed as a medical clerk.  The examiner opined that these symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform  occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In December 2015, the a VetCenter social worker who treats the Veteran's mental health problems stated that the Veteran reported that his symptoms interfere with activities of daily living and have significantly hindered his ability to work.

The Board finds that since the award of service connection September 11, 2007, the Veteran's psychiatric disorder has been characterized by depressed mood, anxiety, panic attacks, irritability, restlessness, excessive worry, difficulty making decisions, hyper alertness, depression, fatigue, difficulty concentrating, sleep disturbance, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, neglect of personal appearance and hygiene (reports that he must occasionally be reminded to attend to his hygiene), and occasional memory impairment.  The Board finds, and the February 2015 VA examiner agrees, that these symptoms result, at worst, in occupational and social impairment with reduced reliability and productivity throughout the pendency of the appeal.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by a 50 percent rating.

The Board finds that the next higher rating, 70 percent, is not warranted at any time during the pendency of the appeal.  The Veteran's panic and depression, impaired impulse control (irritability), difficulty with relationships, and difficulty with personal hygiene are similar to some of the criteria for a 70 percent rating.  The Board finds, however, that the Veteran's symptoms do not occur at the frequency, duration, or severity as those that warrant a 70 percent rating.  See Vazquez-Claudio, 713 F.3d at 117.

Specifically, the Veteran's panic and depression are episodic, not near continuous as required for a 70 percent rating.  Additionally, the Veteran's panic and depression do not affect his ability to function independently, appropriately, and effectively.  In this regard, even though his panic and depression impact his ability to work, he has maintained employment throughout the pendency of the appeal.  Moreover, his employment, as a medical clerk, requires interaction with the public and other medical personal.  His ability to maintain employment in this capacity, albeit with some difficulty, affirmatively opposes the notion that he cannot function independently, appropriately, and effectively.  Similarly, the Veteran's irritability, does not rise to the level of unprovoked periods of violence contemplated by a 70 percent rating.  Additionally, the fact that he has maintained employment requiring regular interaction with others affirmatively opposes the notion that these his symptoms result in deficiencies in most areas.

Overall, the evidence affirmatively shows that the collective impact of the Veteran's symptoms does not result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Indeed, the Veteran has been successful at work and been able to interact with examiners and his VetCenter group throughout the pendency of the appeal.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his psychiatric disorder is productive of no more than occupational and social impairment with reduced reliability and productivity.  Accordingly, a 50 percent rating, but not higher, is warranted September 11, 2007, that is, the effective date of service connection.  However, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent for a psychiatric disorder at any time during the appeal; there is no doubt to be resolved; and a rating in excess of 50 percent is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

The Veteran seeks a TDIU.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Here, the Veteran has been employed as a medical clerk throughout the pendency of the appeal.  While he receives accommodations for his service-connected disabilities, he has indicated that he has not been in jeopardy of losing his job and there is no indication that his employment is marginal.  Additionally, a statement from a fellow service member indicates that the Veteran has at least some college education, which broadens the spectrum of potential employment opportunities.  Accordingly, notwithstanding the manifestations of his service-connected disabilities, the Board finds that the preponderance of evidence, namely that showing consistent gainful employment throughout the appeal, establishes that a TDIU is not warranted.

Lastly, the Board considered the Veteran's attorney representative's assertion that he should not be working (see Board hearing, June 2012) but finds that such is unpersuasive in the face of more than a decade of consistent, gainful employment in the medical field.


ORDER

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.

Service connection for sleep apnea is granted.

Subject to the law and regulations governing payment of monetary benefits, effective September 11, 2007, an initial 50 percent rating for the Veteran's anxiety disorder is granted.

A TDIU is denied.


REMAND

In October 2014, the Veteran filed a notice of disagreement with the July 2014 rating decision that denied claims of service connection for urinary incontinence, prostate cancer status post lymphadectomy and prostatectomy, and erectile dysfunction and entitlement to a temporary total evaluation based on treatment for a service-connected disability.  In August 2015, the Veteran filed a notice of disagreement with the July 2015 rating decision that denied compensation under 38 U.S.C. 1151 for atrophy, muscle pain, weakness, myopathy, hypertension, chest pains, foot condition, a back condition, a digestive condition, and sleep apnea.  No further action was taken by the RO.  Therefore, the Board finds that these claims must be remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Bilateral foot, calf, and leg swelling and pain disorder

The Veteran seeks service connection for bilateral foot, calf, and leg swelling and pain disorder.  The Veteran contends that his bilateral lower extremity disorders are directly related to service and, or, secondary to his claimed degenerative disc disease (DDD) of the lumbar spine.

The Veteran contends that he has experienced lower extremity pain, weakness, and cramps in and since service.  See, e.g., Private treatment record (PTR) (August 25, 2011).  He attributes his symptoms to a physical altercation between him and his captain.  See, e.g., Board hearing (June 2012).  Indeed, this incident serves as the basis for his service-connected anxiety disorder.  He also asserts that his symptoms may be related to reports of in-service tingling, diagnosed as possible cold injury residuals.  See Statement (May 31, 2016) regarding Service treatment records (STR) (December 30, 1980); VA examination (June 2016) (reporting that he currently experiences numbness, intermittent burning and pain, and intermittent joint stiffness).

The Veteran served on active duty from June 1979 to June 1982 and from May 1990 to June 1992.  During his first period of service, treatment records show that he was given temporary profiles due to assessments of muscle strain, associated with left calf pain, and possible cold weather injury, associated with reported tingling feet with swelling in the morning.  See STR (December 30, 1980).

During his second period of service, the Veteran reported occasional left foot pain and swelling, which was diagnosed as arch strain.  See STR (December 26, 1990).  On separation from service, the Veteran gave a history of swollen calves and foot trouble with excessive joint pain; however, the lower extremities were normal upon clinical evaluation.  See STR (June 23, 1192).

On VA examination in August 1992, the Veteran reported cramps in the lower extremities.  The examiner found that the lower extremities were unremarkable.

Since the Veteran submitted the September 2007 claim on appeal, he has been diagnosed with ankle tendinitis (see VATR, August 7, 2008); sharp, pointed left medial malleolus (see PTR, August 12, 2008); leg weakness due to herniated disc lumbar spine spinal stenosis (see PTR, August 25, 2011); possible degenerative changes of the small joints of the feet (see PTR, bone scan, February 14, 2014); and plantar fasciitis and pes planus (see, e.g., VA treatment record, March 28, 2016).

On VA foot examination in June 2015, the examiner found that the Veteran did not have a current lower extremity disability related to his reported foot, calf, and leg pain and swelling.  The examiner reported that there was no physical pain on examination; that x-rays did not show degenerative arthritis; and ruled out cold injuries or residuals of the same.  The examiner noted that the Veteran had left foot arch strain, which has resolved without residuals.

On VA knee and leg examination in June 2015, the examiner found that the Veteran did not have a current knee or leg disability.  

Critically, the examination reports do not address whether the Veteran's current ankle tendinitis, plantar fasciitis, or pes planus are related to service.  While such do not appeal to have been present on examination, service connection may be warranted for a disability than manifested during the pendency of the appeal, even if such has since resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

DDD of the lumbar spine

The Veteran seeks service connection for DDD of the lumbar spine, which he relates to service or his claimed bilateral foot, calf, and leg swelling and pain disorder.  The Veteran contends that he has experienced lower extremity pain, weakness, and cramps in and since service.  See, e.g., PTR (August 14, 2014).  He attributes his symptoms to an incident where his captain drug him 25 feet.  See, e.g., Board hearing (June 2012).  Indeed, this incident serves as the basis for his service-connected anxiety disorder.

Service treatment records show that the Veteran was diagnosed with slight lordosis of the spine (see STR, December 15, 1981).  Upon separation from service in June 1992, he denied any back pain and clinical evaluation of the spine was normal.

Since service, the Veteran has been diagnosed with moderate disc herniation at L5-S1 and degenerative disc disease of the lumbar spine.  See PTR (December 27, 2005); VA treatment record (August 12, 2008); VA examination (June 2015).

In June 2011, a private clinician opined that the Veteran's current nonservice-connected foot disability caused his low back problems.

In June 2015, a VA examiner opined that the Veteran's back disability is not due to a foot disability as the Veteran's feet were normal upon evaluation.  As discussed above, the examiner did not address the Veteran's current lower extremity disorders.  The June 2015 VA examiner also opined that the Veteran is not related to service.  As rationale, the examiner merely noted the Veteran's current diagnosis and stated that service treatment records do not document back problems.

The Board finds that further development is needed to address the etiology of the Veteran's current back disability.  Significantly, the June 2015 VA examiner's opinion is predicated largely upon the absence of in-service documentation, without regard to the Veteran's competent report of back pain since service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) ("Indeed, it appears that the medical examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service.").

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC for the following claims: entitlement to service connection for urinary incontinence, prostate cancer status post lymphadectomy and prostatectomy, and erectile dysfunction; entitlement to a temporary total evaluation based on treatment for a service-connected disability; and entitlement to compensation under 38 U.S.C. 1151 for atrophy, muscle pain, weakness, myopathy, hypertension, chest pains, foot condition, a back condition, and a digestive condition.  

2.  Forward the record and a copy of this Remand to an appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on the evidence of record, the examiner is to address whether it is at least as likely as not that the Veteran's ankle tendinitis, plantar fasciitis, and/or pes planus are related to service.  The examiner's report must include a complete rationale for any opinion expressed.

3.  Forward the record and a copy of this Remand to an appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on the evidence of record, the examiner is to address each of the following in terms of whether it is at least as likely:

i.  Did the Veteran's current back disability have onset within one year after separation from service?  The examiner is to address the Veteran's competent report of back pain in and since service as well as his report of tingling, cramping, and pain in his feet, which has been associated with his current back disability.  See, e.g., PTR (August 2011) (noting that the Veteran's back disability causes leg weakness).

ii.  Did any current lower extremity disorder cause the Veteran's current back disability?

iii.  Did any current lower extremity disorder aggravate the Veteran's current back disability?

The examiner's report must include a complete rationale for any opinion expressed.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


